DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 12/28/2020.
No claims have been amended.
This action is FINAL.
Claims 5, 7, 16, 18, 25, and 27 have been canceled.
Claims 1-4, 6, 8-15, 17, 19-24, 26, and 28-30 are currently pending and have been examined.

Allowable Subject Matter
Claims 12-15, 17, 19-24, 26, 28-30 are allowed.

Response to Arguments
Applicant’s arguments, see pages 20-22, filed 12/28/2020, with respect to claims 12-15, 17, 19-24, 26, 28-30 rejected under 35 USC 103 have been fully considered and are persuasive.  The 103 rejection of claims 12-15, 17, 19-24, 26, 28-30 has been withdrawn. 
Applicant's arguments filed 12/12/2020, with respect to claims 1-4, 6, 8-11 have been fully considered but they are not persuasive. 
Applicant argues:
The cited references fail to disclose the features of independent claim 1 Claim 1 recites: 
initializing, by the transaction management controller, a payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the payment vehicle type-specific transaction processing module defines transaction processing parameters for processing payment transactions based on the received payment vehicle type by prescribing at least one of instructions to route the payment authorization request message to a payment vehicle type-specific payment network and instructions to route the payment 

(Emphasis added.) In rejecting claim 1, the Office Action acknowledged that Takasu fails to disclose these features of claim 1. (Office Action at pages 8-9.) Instead the Office Action asserted that figures 2A and 2G, and paragraphs [0017], [0048], and [0057] of Mohsenzadeh compensate for these deficiencies of Takasu. (Office Action at pages 8-9.) 
The cited portions of Mohsenzadeh fail to disclose or suggest these features of claim 1. For example, paragraph [0017] of Mohsenzadeh merely discloses that a -18- Application No.: 14/990,938Attorney Docket No.: 00134-0032-00000message is "routed to the billing software across the communication network." However, the "communication network" disclosed by Mohsenzadeh does not correspond to a "payment network," as recited by claim 1. In particular, one of ordinary skill would understand "payment network," in view of the present specification, to relate to "a network of a credit card association affiliated with a payment vehicle or payment card." (See, present specification as published at paragraph [0039].) In contrast, the communication networks disclosed by Mohsenzadeh are broadly disclosed as ordinary general-purpose communications networks, such as "a local area network (LAN), a wide area network (WAN), such as the well-known Internet, a virtual private network (VPN) Public Switch Telephone Network (PSTN)." (See, Mohsenzadeh, paragraph [0044].) Paragraph [0048] of Mohsenzadeh merely lists components of a "exemplary billing software." Paragraph [0057] of Mohsenzadeh discloses that "configuration parameters would include the parameters indicating the gateways associated with each channel." However, Mohsenzadeh discloses that "channels" represent "entities that utilize the billing software 200 overlaid with additional functionality," and further that "a channel may be a bank or financial institution." Thus, a "communication network" associated with a "channel" in Mohsenzadeh does not correspond to either "a payment vehicle type-specific payment network" or "a payment vehicle type-specific payment gateway communicatively coupled to the payment network," as recited by claim 1. 
Accordingly, Mohsenzadeh fails to compensate for the acknowledged deficiencies of Takasu. Furthermore, Ozvat fails to compensate for these deficiencies of Takasu and Mohsenzadeh and therefore, amended claim 1 is patentably distinguishable over the cited references for at least these reasons. 
The above comments are specifically directed to independent claim 1. However, it is respectfully submitted that the various dependent claims are patentable over the cited references for at least the reason that they depend from an independent claim that is patentable over the cited references.

Examiners response:  The Examiner respectfully disagrees, fig. 2A and 2B show the gateway modules for facilitating payments with the respective payment networks (credit card, ACH, EFT network) to complete the payments (see gateways 235 in fig. 2A, and also payment gateway services 225a-257a in fig. 2B). Further, [0017], [0048], [0057] discloses “One or more gateways 235 may provide network interfaces to payment networks including, for example credit card networks, the electronic funds transfer (EFT) network, and/or the Automated Clearing House (ACH). These gateway modules enable the billing software 200 to interconnect with various payment services for implementing payment functionality, i.e., to enable the billing software to initiate monetary transfers or credits from the payment options associated with a particular user. Gateways can connect to proprietary payment processing networks of a channel such as ACH, and merchant acquirers”, here the gateway modules are akin to “the payment vehicle type-specific transaction processing module” in that the gateway modules allow the billing software to facilitate payments based on the payment options associated with the particular user so based on the users payment selection for a paying a bill, the appropriate gateways modules would be used to facilitate the payment and would route the appropriate payment request message with the required data to the appropriate gateways and channels to facilitate the payment based on the particular payment method (see [0017], [0048], [0057]).  Examiner also notes [0081] discloses allowing a user to select the payment method used to pay a particular bill, here based on the payment method selected, the software would use the corresponding module to send the payment request to the appropriate network and gateway to facilitate payment, for example a particular credit card network, or an ACH transfer associated with a bank, akin to particular payment vehicle type.
For the reasons above, the 103 rejections of claims 1-4, 6, 8-11 is hereby maintained.

Claim Interpretation
In claims 1, 12, and 22, the clause “the transaction amount for insertion by the transaction management controller into a payment authorization request message” is interpreted as an intended use of the transaction amount, as it is not positively recited that the transaction amount is inserted into a payment authorization message in claims 1, 12, and 22. The intended use and/or non-functional descriptive language in the claim merely states the result of the limitation in the claim and adds nothing to the patentability or substance of the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 22); Amazon.com Inc. v. Bamesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 21). Hence the intended use limitations are not given patentable weight.

In general, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
statements of intended use or field of use,
"adapted to" or "adapted for" clauses,
"wherein" clauses, or
"whereby" clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.
The rejections given below are interpreted in light of 35 U.S.C. § 112, rejections and the claim interpretation discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu (US Patent Application Publication 20170011375), “Takasu” in view of Ozvat, et al. (US Patent Application Publication 20140180924), “Ozvat” in view of Mohsenzadeh (US Patent Application Publication 20130268434), “Mohsenzadeh”.
As per claim 1, Takasu discloses:
A method for managing payment authorization request messaging for payment transactions, the method comprising: see Abstract, [0021]
receiving, by a transaction management controller and from a business management engine, a transaction amount for a payment transaction, the transaction amount for insertion by the transaction management controller into a payment authorization request message; see fig. 2, wherein the payment applications 52/53 are akin to the business management engine, and the EPOS Device and Electronic Payment Control Module are akin  to the transaction management controller, [0056], [0065] More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3…Processing an electronic payment by the first electronic payment server 3a includes receiving electronic payment information including the transaction amount and credit information (such as credit card number and expiration date); authenticating the credit card; processing security measures; settling the payment amount; and reporting the payment execution result.
wherein the point of interaction device is communicatively isolated from the business management engine; see fig. 2, wherein the CAT (Customer Authorization Terminal) is akin to the point of interaction device, and the EPOS Device is akin  to the transaction management controller, in fig. 2 it shows the tablet terminal with the payment application 53 (business management engine) isolated from the CAT device, in that they are controlled by  the EPOS device and Electronic Payment Control Module which is situated between the CAT device and tablet terminal [0065] More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3.
receiving, by the transaction management controller and from the point of interaction device, the payment vehicle type; see fig. 4, [0063], [0079-81] Pressing the Credit button 71 or the Electronic Money button 72 to select the payment method starts the payment application 53 and stops the POS application 52. The Credit button 71 in the screen indicated by reference numeral D1 is selected in this example. Note that the payment application 53 is started by specifying a predetermined address…When starting the first payment application 53a, the POS application 52 sends information including the payment amount, payment method (payment by credit card), the application to return to (POS application 52), and the address of the printer 2 to the first payment application 53a… More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3.
Takasu does not expressly disclose the following, Ozvat, however discloses
requesting, by the transaction management controller and from a point of interaction device, a payment vehicle type corresponding to a payment vehicle associated with the payment transaction, wherein the point of interaction device is communicatively isolated from the business management engine; see fig. 10, as cited above, Takasu discloses the POI device being isolated from the business management engine, Ozvat further discloses this feature with the payment client acting as the transaction management controller, and independently controls the clerks display screen (the business management engine) and the POS devices, and Ozvat further discloses the Payment client requesting the purchaser to select a payer for a transaction, see [0089], [0108-0110]  Referring to step 1140, in some embodiments, Payment Client 1025a may utilize POS display device(s) 1024 and POS input device(s) 1022 to provide a given purchaser 101 a selection of payer(s) and determine said purchaser's choice of payer… In some embodiments, Payment Client 1025a may concurrently operate more than one separate POS input device(s) 1022 and/or POS display device(s) 1024 to process a given purchaser 101's transaction. For example, the checking clerk's POS display device(s) 1024 may be different than a given purchaser's and may display more or different information. Payment Client 1025a may thus concurrently support different versions of payment control subscreens for the checking clerk and purchaser 101 respectively. For example, the checking clerk's display screen may include a photograph to help visually verify the identity of a given purchaser 101.
receiving, by the transaction management controller, a parameter modification message from a remote configuration device, the parameter modification message comprising configuration data to modify one or more of the transaction processing parameters defined by the initialized payment vehicle type-specific transaction processing module; and see fig. 13, [0138-0142], [0174]wherein Ozvat disclose the client being able to be configured by a remote configuration facility, further Ozvat discloses POS vendors and systems can also update the software and screens remotely FIG. 13 provides an exemplary illustration of a payer list configuration facility screen 1300 whereby a merchant may configure which payers are displayed in the payer choice payment control subscreen 1200. In some embodiments, the payer list configuration facility (not shown) may generate a `payer list` that may be stored in Payment Depository 1028 of POS terminal system 102 for use by Payment Client 1025a at such time as a payer choice payment control subscreen 1200 may be displayed to a given purchaser 101. In some embodiments, the payment list configuration facility may be accessed utilizing POS input devices(s) 1022 and POS display device(s) 1024. In some embodiments, the payment list configuration facility may be network accessible… The payer choice payment control subscreen 1200 and the corresponding payment interpreter configuration screen 1300 may be pre-configurable and/or otherwise modifiable for a given POS terminal system 102 via network accessed updates such that the presence, ordering, visual prominence and/or visual representation of the various payers--as displayed via payer choice payment control sub-screen 1200--may be altered by the appropriate POS system vendor and/or POS system software developer(s)… Referring to step 1160, in some embodiments, Payment Client 1025a may utilize POS display device(s) 1024 and POS input device(s) 1022 to receive payment credential(s) from a given purchaser 101. Payment credential(s) may vary depending on said purchaser's chosen payer, therefore Payment Client 1025a may prompt for the appropriate payment credential(s) required by said chosen payer. In some embodiments, purchaser 101 may be offered more than one facility for providing payment credential(s) and Payment Client 1025a may receive said payment credential(s) from whichever POS input device(s) 1022 corresponds to a given purchaser's choice of input facility
processing, by the transaction management controller, the payment transaction as a function of the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module. see fig. 13, [0138-0143], [0174] Referring to step 1160, in some embodiments, Payment Client 1025a may utilize POS display device(s) 1024 and POS input device(s) 1022 to receive payment credential(s) from a given purchaser 101. Payment credential(s) may vary depending on said purchaser's chosen payer, therefore Payment Client 1025a may prompt for the appropriate payment credential(s) required by said chosen payer. In some embodiments, purchaser 101 may be offered more than one facility for providing payment credential(s) and Payment Client 1025a may receive said payment credential(s) from whichever POS input device(s) 1022 corresponds to a given purchaser's choice of input facility… Given that some merchants operate multiple physical locations--for example Home Depot--a purchaser 101 may make a purchase payment at one location and subsequently request a corresponding refund at a different location of the same merchant. Payment management system 120 may facilitate such a distributed sequence of transactions by providing centrality for the storage and subsequent retrieval of transaction records.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Takasu with the ability to remotely update the POS devices and clients via third parties as taught by Ozvat, doing so allows the appropriate venders and software developers to update the sub-screens on the devices as they desire [Ozvat, 0139-0140].
Takasu does not expressly disclose the following, Mohsenzadeh, however discloses:
initializing, by the transaction management controller, a payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the payment vehicle type-specific transaction processing module defines transaction processing parameters for processing payment transactions based on the received payment vehicle type by prescribing at least one of instructions to route the payment authorization request message to a payment vehicle type-specific payment network and instructions to route the payment authorization request message to a payment vehicle type-specific payment gateway communicatively coupled to the payment network;  see fig. 2A, 2B, [0017], [0048], [0057] FIG. 2A is a schematic block diagram of an exemplary billing software 200 in accordance with an illustrative embodiment of the present disclosure… The software 200 illustratively includes a communication module 205, a service module 225, a reporting engine module 230, one or more gateway modules 235, a rules engine module 240, an authentication engine 245, a scheduler 255, a notification engine module 250 and a database 260… One or more gateways 235 may provide network interfaces to payment networks including, for example credit card networks, the electronic funds transfer (EFT) network, and/or the Automated Clearing House (ACH). These gateway modules enable the billing software 200 to interconnect with various payment services for implementing payment functionality, i.e., to enable the billing software to initiate monetary transfers or credits from the payment options associated with a particular user. Gateways can connect to proprietary payment processing networks of a channel such as ACH, and merchant acquirers. The gateways module also allows an administrator to configure the biller's merchant account data for each payment service enabled for the biller. For example, the administrator would configure bank account information for an ACH gateway, credit card merchant account information for a credit card gateway, etc... The payment instructions include payment authorization information from a group consisting of a password, special phrase, PIN, account alias, or a combination thereof… Also, the billing software includes a routing engine and the billing software accesses configuration parameters for a channel and the routing engine routes payment instructions to a gateway based on the configuration parameters such that the configuration parameters include channel partner information for the routing engine to route payment instructions to a gateway based on channel partner information.
It would have been obvious to one having ordinary skill in the finance art at the invention was filed to modify the teachings of Takasu with the ability to have gateway modules specific to each payment network as taught by Mohsenzadeh, doing so allows an administrator to configure the biller's merchant account data for each payment service enabled for the biller [Mohsenzadeh, 0052].  

As per claim 2, Takasu discloses
receiving, by the transaction management controller and from the point of interaction device, the requested payment vehicle data for insertion by the transaction management controller into the payment authorization request message; see fig. 4, [0063], [0079-81] Pressing the Credit button 71 or the Electronic Money button 72 to select the payment method starts the payment application 53 and stops the POS application 52. The Credit button 71 in the screen indicated by reference numeral D1 is selected in this example. Note that the payment application 53 is started by specifying a predetermined address…When starting the first payment application 53a, the POS application 52 sends information including the payment amount, payment method (payment by credit card), the application to return to (POS application 52), and the address of the printer 2 to the first payment application 53a… More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3.
inserting, by the transaction management controller, the payment vehicle data received from the point of interaction device and the transaction amount received from the business management engine into the payment authorization request message; see fig. 4, [0063], [0079-81] Pressing the Credit button 71 or the Electronic Money button 72 to select the payment method starts the payment application 53 and stops the POS application 52. The Credit button 71 in the screen indicated by reference numeral D1 is selected in this example. Note that the payment application 53 is started by specifying a predetermined address…When starting the first payment application 53a, the POS application 52 sends information including the payment amount, payment method (payment by credit card), the application to return to (POS application 52), and the address of the printer 2 to the first payment application 53a… More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3.
transmitting, by the transaction management controller and to a payment network, the payment authorization request message based on the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module; wherein the applications 53a is akin to the payment vehicle type-specific transaction processing module When starting the first payment application 53a, the POS application 52 sends information including the payment amount, payment method (payment by credit card), the application to return to (POS application 52), and the address of the printer 2 to the first payment application 53a… More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3…More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3.
receiving, by the transaction management controller and from the payment network, a payment authorization response message for the payment authorization request message; and  [0061] The payment process includes controlling sending electronic payment information to the electronic payment server 3, and processes based on the payment execution result from the electronic payment server 3 (including reporting to the POS application 52 and retry processes)
transmitting, by the transaction management controller and to the business management engine, the payment authorization response message based on the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module.   [0060], [0074-0075], [0083] The POS application 52 is an application that runs a transaction process. A transaction process as used here includes acquiring product information (such as product barcodes and quantities), calculating the payment amount, handling cash payments, sending electronic payment commands to the payment application 53, and controlling printing receipts, for example. The POS application 52 is customized by the store. Such customization may include, for example, the display format of information screens presented on the tablet terminal 1, the printing format of transaction receipts, the store logo printed on transaction receipts, and the display items presented on the customer display 5… The first communication unit 210 sends the transaction process result the first payment application 53a received, and the input result from the credit information input unit 240, to the first electronic payment server 3a, and sends the payment execution result of the first electronic payment server 3a to the first payment application 53a. The second communication unit 220 sends the transaction process result the second payment application 53b received, and the input result of the electronic money information input unit 250, to the second electronic payment server 3b, and sends the payment execution result from the second electronic payment server 3b to the second payment application 53b… The print unit 230 prints based on print commands output by the POS application 52…Based on the payment process result received from the first payment application 53a, the POS application 52 displays the screen indicated by reference numeral D4. While not specifically shown in the figure, the POS application 52 also sends a print command to print a transaction receipt to the printer 2.
Takasu does not expressly disclose the following, Ozvat, however discloses:
wherein processing the payment transaction comprises: requesting, by the transaction management controller and from the point of interaction device, payment vehicle data for the payment authorization request message based on the transaction processing parameters of the initialized payment vehicle type-specific transaction processing module; see figs. 10 and 13, where Ozvat further discloses the Payment client requesting the purchaser to select a payer for a transaction and fig. 13 shows the required credentials based on the payment types, see [0089], [0108-0110], [0138-00142]  Referring to step 1140, in some embodiments, Payment Client 1025a may utilize POS display device(s) 1024 and POS input device(s) 1022 to provide a given purchaser 101 a selection of payer(s) and determine said purchaser's choice of payer… In some embodiments, Payment Client 1025a may concurrently operate more than one separate POS input device(s) 1022 and/or POS display device(s) 1024 to process a given purchaser 101's transaction… The payer choice payment control subscreen 1200 and the corresponding payment interpreter configuration screen 1300 may be pre-configurable and/or otherwise modifiable for a given POS terminal system 102 via network accessed updates such that the presence, ordering, visual prominence and/or visual representation of the various payers--as displayed via payer choice payment control sub-screen 1200--may be altered by the appropriate POS system vendor and/or POS system software developer(s)… Referring to step 1160, in some embodiments, Payment Client 1025a may utilize POS display device(s) 1024 and POS input device(s) 1022 to receive payment credential(s) from a given purchaser 101. Payment credential(s) may vary depending on said purchaser's chosen payer, therefore Payment Client 1025a may prompt for the appropriate payment credential(s) required by said chosen payer.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Takasu with the ability to require different credentials for different payment methods as initialized by different vendors as taught by Ozvat, doing so allows the different 

As per claim 3, Takasu discloses:
further comprising retrieving, by the transaction management controller, the payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type, wherein the retrieved payment vehicle type-specific transaction processing module is one of a plurality of payment vehicle type-specific transaction processing modules retrievable by the transaction management controller. [0069] Operation switches between the first operating unit 110, second operating unit 120, and third operating unit 130 so that the plural applications 52, 53a, and 53b do not run at the same time. For example, when electronic payment is selected as the payment method during the transaction process of the POS application 52, the appropriate payment application 53, that is, the first payment application 53a or the second payment application 53b, is started and the POS application 52 stops (aborts or enters a sleep mode). When the POS application 52 is called from the payment application 53 and the result of the payment process is reported, the payment application 53 stops (aborts or enters a sleep mode).

As per claim 4, Takasu discloses:
wherein retrieving the payment vehicle type-specific transaction processing module comprises retrieving the payment vehicle type-specific transaction processing module from one of a local storage device of the transaction management controller or a remote storage device. [0018], [0069] The number of applications for payment processing is not limited to two applications, and the invention may be configured with three or more applications. In this case, three or more addresses corresponding to the three or more applications are stored in the storage unit… Operation switches between the first operating unit 110, second operating unit 120, and third operating unit 130 so that the plural applications 52, 53a, and 53b do not run at the same time. For example, when electronic payment is selected as the payment method during the transaction process of the POS application 52, the appropriate payment application 53, that is, the first payment application 53a or the second payment application 53b, is started and the POS application 52 stops (aborts or enters a sleep mode). When the POS application 52 is called from the payment application 53 and the result of the payment process is reported, the payment application 53 stops (aborts or enters a sleep mode).

As per claim 6, Takasu discloses:
wherein the received payment vehicle type comprises one of a first payment vehicle type and a second payment vehicle type, and wherein the payment vehicle type-specific transaction processing module comprises one of a first payment vehicle type-specific transaction processing module that corresponds to the first payment vehicle type and a second payment vehicle type-specific transaction processing module that corresponds to the second payment vehicle type; and see fig. 4, showing the Credit and E-Money payment types, [0059-0061] The software configuration of the POS system SY1 is described next with reference to FIG. 2. An operating system 51, and a POS application 52 and payment applications 53 (53a, 53b) that run on the operating system 51, are installed as software applications on the tablet terminal 1. The terminal control mechanism 11 in FIG. 1 operates according to these software objects 51, 52, 53… The payment applications 53 include a first payment application 53a (first application) for running a credit card payment process (first payment process), and a second payment application 53b (second application) for running an electronic money payment process (second payment process).
further comprising: determining, by the transaction management controller, whether the received payment vehicle type is the first payment vehicle type or the second vehicle type; and [0085] When the tablet terminal 1 starts the transaction process of the POS application 52 (S01), it determines the payment method (S02).
wherein initializing the payment vehicle type-specific transaction processing module that corresponds to the received payment vehicle type comprises (i) initializing only the first payment vehicle type-specific transaction processing module based on a determination that the received payment vehicle type is the first payment vehicle type and (ii) initializing only the second payment vehicle type-specific transaction processing module based on a determination that the received payment vehicle type is the second payment vehicle type. see flow chart of fig. 5, [0085-0087] If the payment method is by electronic money (S02: electronic money), the tablet terminal 1 starts the second payment application 53b (S09), and sends information indicating the payment amount and payment method (electronic money payment) from the second payment application 53b to the printer 2 (S10)... If the payment method is by electronic money (S02: electronic money), the tablet terminal 1 starts the second payment application 53b (S09), and sends information indicating the payment amount and payment method (electronic money payment) from the second payment application 53b to the printer 2 (S10).

As per claim 8, Takasu does not expressly disclose the following, Ozvat, however discloses:
further comprising: managing, by the transaction management controller, selection options of the point of interaction device for the payment transaction; and see fig. 12, [0137-0140] FIG. 12 provides an exemplary illustration of a payment control subscreen 1200 offering a list of payers from which a given purchaser 101 may choose. In that example, some of the payers include TCB payers: American Express 1250, MasterCard 1260, Visa 1270 and Discover 1280; and include some VEP entities: PayPal 1220, Google Wallet 1230, and Dwolla 1240. Purchaser 101 may decide not to choose any of the payers offered by Payment Client 1025a and may choose instead to exit payment control subscreen 1200 without choosing a payer.
receiving, by the transaction management controller and from the point of interaction device, selected options for the payment transaction. [0142] Referring to step 1160, in some embodiments, Payment Client 1025a may utilize POS display device(s) 1024 and POS input device(s) 1022 to receive payment credential(s) from a given purchaser 101. Payment credential(s) may vary depending on said purchaser's chosen payer, therefore Payment Client 1025a may prompt for the appropriate payment credential(s) required by said chosen payer. In some embodiments, purchaser 101 may be offered more than one facility for providing payment credential(s) and Payment Client 1025a may receive said payment credential(s) from whichever POS input device(s) 1022 corresponds to a given purchaser's choice of input facility.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Takasu with the ability to control the payment options to present to the customer and receive a selection via a client device as taught by Ozvat, doing so allows the appropriate venders and software developers to update the sub-screens on the devices, and enables merchants to control which payment options are displayed [Ozvat, 0138-0140].

As per claim 10, Takasu does not expressly disclose the following, Ozvat, however discloses:
wherein transmitting the payment authorization request message to a payment network comprises transmitting the payment authorization request message to a payment gateway communicatively coupled to the payment network; and see fig. 10, [0110-0113], [0157] wherein Examiner is interpreting the payment management system 120 to be akin to the payment gateway and the payment systems to be akin to the payment network, As well as supporting processing of VEP authorization requests, in some embodiments DEP Processing System 1000 may also support processing of TCB payer authorization requests wherein payment management system 120 may utilize a communication facility 1087 to communicate with payment system(s) 106… Alternatively, where purchaser 101 may have chosen a TCB payer, payment management system 120 may communicate with payment system(s) 106 via communication facility 1087. The chosen payer system(s) may communicate to payment management system 120 in response to an authorization request with a transaction response approving or declining said authorization request.
wherein receiving the payment authorization response message from the payment network comprises receiving the payment authorization response message from the payment gateway communicatively coupled to the payment network. see fig. 10, [0110-0113], [0157] wherein Examiner is interpreting the payment management system 120 to be akin to the payment gateway and the payment systems to be akin to the payment network, As well as supporting processing of VEP authorization requests, in some embodiments DEP Processing System 1000 may also support processing of TCB payer authorization requests wherein payment management system 120 may utilize a communication facility 1087 to communicate with payment system(s) 106… Alternatively, where purchaser 101 may have chosen a TCB payer, payment management system 120 may communicate with payment system(s) 106 via communication facility 1087. The chosen payer system(s) may communicate to payment management system 120 in response to an authorization request with a transaction response approving or declining said authorization request.
It would have been obvious to one having ordinary skill in the finance art to include in the payment system of Takasu the ability to use a payment management system to send authorization messages to payment systems as taught Ozvat, doing allows the payment management system to utilize information previously stored to prepare an authorization request (Ozvat, [0129]), further since the claimed invention is merely a combination of old elements, and in the combination each element merely 

As per claim 11, Takasu does not expressly disclose the following, Ozvat, however discloses:
wherein the configuration data to modify the one or more transaction processing parameters comprises configuration data to toggle on or toggle off the one or more transaction processing parameters of the initialized payment vehicle type-specific transaction processing module. see fig. 13 which shows being able to check and uncheck boxes for payment type feature, [0114], [0133-0135] FIG. 13 provides an exemplary illustration of a payer list configuration facility screen 1300 whereby a merchant may configure which payers are displayed in the payer choice payment control subscreen 1200. In some embodiments, the payer list configuration facility (not shown) may generate a `payer list` that may be stored in Payment Depository 1028 of POS terminal system 102 for use by Payment Client 1025a at such time as a payer choice payment control subscreen 1200 may be displayed to a given purchaser 101. In some embodiments, the payment list configuration facility may be accessed utilizing POS input devices(s) 1022 and POS display device(s) 1024. In some embodiments, the payment list configuration facility may be network accessible.
It would have been obvious to having ordinary skill in the finance art at the time the invention was filed to modify Takasu with the ability to toggle on and off features for processing a transaction by checking and unchecking a box as taught by Ozvat, doing do gives the merchant more control on how to configure the payment choices [Ozvat, 0133-0134].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takasu in view of Ozvat in view of Mohsenzadeh in view of Shrivastava (US Patent Application Publication 20140019352), “Shrivastava”.
As per claim 9, Takasu does not expressly disclose the following, Shrivastava, however discloses:
wherein the authorization request message and the authorization response message comprise Hypertext Transfer Protocol messages. [0291], and [0297] wherein In some implementations, the acquirer server may generate a card authorization request, e.g., 2816, using the obtained card query request, and provide the card authorization request, e.g., 2817, to a pay network server, e.g., 2805. For example, the acquirer server may redirect the HTTP(S) POST message in the example above from the merchant server to the pay network server… If the issuer server determines that the user can pay for the transaction using the funds available in the account, the server may provide an authorization message, e.g., 2836a-n, to the pay network server. For example, the server may provide a HTTP(S) POST message similar to the examples above.
It would have been obvious to one having ordinary skill in the finance art to include in the payment system of Takasu the ability to send messages using HTTP(S) as taught by Shrivastava since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publication 20130124348 to Lal, et al. discloses a back office components or headquarters components that deploy a payment services system (or platform) that allows an individual to configure a plurality of different points of sale to each operate with one or more of a variety of different hardware components that interact with chip cards.  US Patent Application Publication 20150363757 to Mocko, et al. discloses a language determination module that receives .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694

/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694